EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES QUARTERLY DIVIDEND CALGARY, ALBERTA – AUGUST 9, 2012 – FOR IMMEDIATE RELEASE Canadian Natural Resources Limited announces its Board of Directors has declared a quarterly cash dividend on its common shares of C$0.105 (ten and one-half cents) per common share. The dividend will be payable October 1, 2012 to shareholders of record at the close of business on September 14, 2012. Canadian Natural is a senior oil and natural gas production company, with continuing operations in its core areas located in Western Canada, the U.K. portion of the North Sea and Offshore Africa. CANADIAN NATURAL RESOURCES LIMITED 2500, 855 – 2nd Street S.W. Calgary, Alberta T2P 4J8 Telephone:
